DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this office action.
Claims 1, 3, 11, 13, 15, 17, 22, 23, 27, 28 and 30 have been amended.

Response to Arguments
Applicant’s arguments with respect to the request for continued examination filed 1/5/2022 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11-14, 16, 17, 19, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Uchino et al (US 2017/0188393 A1).

Regarding claim 1, Uchino teaches a method of wireless communication performed by a user equipment (UE) (Zhou: Fig. 21; UE 2102), comprising: 
detecting a trigger to transmit a physical random access channel transmission on a primary cell or a primary secondary cell (Zhou: Fig. 22 and 23; [0251], [0291]-[0292], UE transmitting PRACH due to a handover/trigger; handover between PCell and PScell, see [0205]-[0206]); 
allocating a transmit power for the physical random access channel transmission (Zhou: Fig. 23; [0303]-[0307], determining transmission power for uplink transmission such as BRF-PRACH based on maximum transmit power; UE transmitting on PCell and SCell based on the max power; see also [0250]-[0257]); and 
transmitting the physical random access channel transmission using the transmit power on the primary cell or the primary secondary cell (Zhou: Fig. 23; [0322]-[0323], transmitting BFR-PRACH with adjusted power).
Zhou does not explicitly disclose the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, based at least in part on a type of the trigger a total maximum transmit power, wherein the maximum transmit power is associated with the first cell group and another cell group.
Uchino: Fig. 5; [0058], based on handover of the UE (see Fig. 5), UE is allocated transmit power exceeding the MCG maximum transmission power but less than the total transmission power of the UE), wherein the maximum transmit power is associated with the first cell group and another cell group (Uchino: [0054]).
It would have been obvious to a person having an ordinary skill in the art before the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, based at least in part on a type of the trigger a total maximum transmit power as disclosed by Uchino to provide efficient UL transmission power control in dual connectivity (Uchino: [0008]-[0009]).

Regarding claim 13, Zhou teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory (Zhou: Figs. 21 and 25; UE 2102), the one or more processors configured to: 
detect a trigger to transmit a physical random access channel transmission on a primary cell or a primary secondary cell (Zhou: Fig. 22 and 23; [0251], [0291]-[0292], UE transmitting PRACH due to a handover/trigger; handover between PCell and PScell, see [0205]-[0206]); 
allocate a transmit power for the physical random access channel transmission (Zhou: Fig. 23; [0303]-[0307], determining transmission power for uplink transmission such as BRF-PRACH based on maximum transmit power; UE transmitting on PCell and SCell based on the max power; see also [0250]-[0257]); and 
transmit the physical random access channel transmission using the transmit power on the primary cell or the primary secondary cell (Zhou: Fig. 23; [0322]-[0323], transmitting BFR-PRACH with adjusted power).
Zhou does not explicitly disclose the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, based at least in part on a type of the trigger a total maximum transmit power, wherein the maximum transmit power is associated with the first cell group and another cell group.
Uchino teaches the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, based at least in part on a type of the trigger a total maximum transmit power (Uchino: Fig. 5; [0058], based on handover of the UE (see Fig. 5), UE is allocated transmit power exceeding the MCG maximum transmission power but less than the total transmission power of the UE), wherein the maximum transmit power is associated with the first cell group and another cell group (Uchino: [0054]).
It would have been obvious to a person having an ordinary skill in the art before the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, based at least in part on a type of the trigger a total maximum transmit power as disclosed by Uchino to 
  
Regarding claim 22, Zhou teaches a method of wireless communication performed by a user equipment (UE) (Zhou: Figs. 1 and 5; UE 2102), comprising: 
detecting a trigger to transmit a first transmission with a first transmit power, wherein the first transmission is a physical random access channel transmission on a primary cell or a primary secondary cell (Zhou: Fig. 22 and 23; [0251], [0291]-[0292], UE transmitting PRACH due to a handover/trigger; handover between PCell and PScell, see [0205]-[0206] and also [0322]-[0323]); 
altering, for a second transmission concurrent with the first transmission and based at least in part on allocating the first transmit power one or both of a maximum transmit power (Zhou: Fig. 23; [0306]-[0135], adjusting power or PUCCH or PUSCH on different serving cell; [0303]-[0307], determining transmission power for uplink transmission such as BRF-PRACH based on maximum transmit power; UE transmitting on PCell and SCell based on the max power; see also [0250]-[0257]); and 
transmitting at least one of the first transmission using the first transmit power on the primary cell or the primary secondary cell or the second transmission using the second transmit power (Zhou: Fig. 23; 2306, 2314 transmitting PUCCH or PUSCH with adjusted power).  
Zhou does not explicitly disclose the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or 
Uchino teaches the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, based at least in part on a type of the trigger a total maximum transmit power (Uchino: Fig. 5; [0058], based on handover of the UE (see Fig. 5), UE is allocated transmit power exceeding the MCG maximum transmission power but less than the total transmission power of the UE), wherein the maximum transmit power is associated with the first cell group and another cell group (Uchino: [0054]).
It would have been obvious to a person having an ordinary skill in the art before the allocated transmit power exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, based at least in part on a type of the trigger a total maximum transmit power as disclosed by Uchino to provide efficient UL transmission power control in dual connectivity (Uchino: [0008]-[0009]).

Regarding claims 2 and 14, Zhou teaches wherein the trigger is at least one of: a radio link failure, a secondary radio link failure, a beam failure recovery, a received reconfiguration message, or a handover procedure (Zhou: Fig. 22 and 23; [0251], [0291]-[0292], UE transmitting PRACH due to a handover/trigger; handover between PCell and PScell, see [0205]-[0206]). 

Regarding claims 4 and 16, Zhou teaches altering, for another transmission concurrent with the physical random access channel transmission, another transmit power; and transmitting the other transmission with the other transmit power (Zhou: Fig. 23; [0299]-[0374], adjusting power of PUCCH or PUSCH/another concurrent transmission).
  
Regarding claims 5, 17 and 24, Zhou teaches wherein altering the other transmit power comprises: altering the other transmit power concurrent with transmitting the other transmission (Zhou: Fig. 23; [0299]-[0374], adjusting power of PUCCH or PUSCH/another concurrent transmission).
  
Regarding claims 7, 19 and 26, Zhou teaches determining that another transmission is to occur concurrent with the physical random access channel transmission; and dropping the other transmission (Zhou: [0252]-[0253], [0280]).

Regarding claim 11, Zhou teaches allocating a type of random access procedure associated with the physical random access channel transmission; and wherein determining the transmit power comprises: 0097-088734193496 allocating the transmit power based at least in part on the type of the random access procedure (Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH based on BRF trigger).  

Regarding claim 12, Zhou teaches wherein the random access procedure is a contention- based random access procedure or a contention-free random access procedure (Zhou: [0248]).  

Regarding claim 23, Zhou teaches determining the first transmit power for the first transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission (Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH based on BRF trigger).


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Uchino et al (US 2017/0188393 A1) in further view of Ouchi et al (US 2017/0230843 A1).

Regarding claims 3 and 15, Zhou in view of Uchino does not disclose0097-088739193496 determining the type of the trigger at a media access control layer; and providing information identifying the type of the trigger to a physical layer to allocate the transmit power.  
	Ouchi teaches determining the type of the trigger at a media access control layer; and providing information identifying the type of the trigger to a physical layer to allocate the transmit power (Ouchi: [0297], [0300], [0322], [0326], random access triggered at MAC layer and performed at PHY layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of .

Claims 6, 9, 10, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Uchino et al (US 2017/0188393 A1) in further view of Lee et al (US 2020/0112999 A1).

Regarding claims 6, 18 and 25, Zhou teaches determining that another transmission is to occur concurrent with the physical random access channel transmission (Zhou: Fig. 23, concurrent PRACH and PUCCH/PUSCH/SRS).
Zhou does not disclose ending the other transmission before a start of the physical random access channel transmission.  
Lee teaches ending the other transmission before a start of the physical random access channel transmission (Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Uchino by ending the other transmission before a start of the physical random access channel transmission as disclosed by Lee to provide parallel random access procedure of dual connectivity (Lee: Abstract).

Regarding claims 9 and 21, Zhou in view of Uchino and Lee teaches providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity (Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).  

Regarding claim 10, Zhou in view of Uchino and Lee teaches setting a first transmission delay for a first frequency band and a second transmission delay, that is different from the first transmission delay, for a second frequency band to accommodate the transmit power of the physical random access channel transmission (Lee: Figs. 11-12, [0102]-[0114], when M-RA and S-RA coexists, S-RA is delayed; hence M-RA delay is zero and S-RA is delayed, i.e. different delay in macro cell/MeNB and small cell SeNB, the cells may have different bandwidths, see [0055]).



Claims  27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Uchino et al (US 2017/0188393 A1) in further view of Loehr et al (US 2019/0191464 A1).

Regarding claim 27, Zhou teaches method of wireless communication performed by a user equipment (UE) (Zhou: Figs. 21 and 25; UE 2102), comprising: 
Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH). 
Zhou does not explicitly disclose delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability based at least in part on a transmit power, associated with the physical random access channel transmission, exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, and a first transmit power availability associated with the first physical random access channel transmission occasion, being less than a second transmit power availability associated with the second physical random access channel transmission occasion.  
Uchino teaches based at least in part on a transmit power availability based at least in part on a transmit power, associated with the physical random access channel transmission, exceeding a maximum transmit power associated with a first cell group including the primary cell or the primary secondary cell, and a first transmit power availability associated with the first physical random access channel transmission occasion, being less than a second transmit power availability associated with the second physical random access channel transmission occasion (Uchino: Fig. 5; [0058], based on handover of the UE (see Fig. 5), UE is allocated transmit power exceeding the MCG maximum transmission power but less than the total transmission power of the UE, see also [0054]), 

Zhou in view of Uchino does not explicitly disclose but Loehr teaches delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability and 
transmitting the physical random access channel transmission using the second physical random access channel transmission occasion on the primary cell or the primary secondary cell (Loehr: [0054]-[0055], delaying PRACH transmission to the next PRACH occasion due to power amplifier power constraint).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Uchino by delaying the physical random access channel transmission from a first 

Regarding claim 28, Zhou in view of Uchino and Loehr teaches allocating a transmit power for the physical random access channel transmission based at least in part on a type of the trigger and a total maximum transmit power (Zhou: Figs. 21 and 23; [0290], [0302]-[0305], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH with adjusted power), wherein the total maximum transmit power is associated with the first cell group and another cell group (Uchino: [0054]). 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Uchino et al (US 2017/0188393 A1) in further view of Loehr et al (US 2019/0191464 A1) in further view of Lee et al (US 2020/0112999 A1).

Regarding claim 29, Zhou in view of Uchino and Loehr does not disclose0097-088739193496 providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating 
	Lee teaches providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity (Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Uchino an Loehr by providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity as disclosed by Lee to provide parallel random access procedure of dual connectivity (Lee: Abstract).

Regarding claim 30, Zhou in view of Uchino and Loehr and Lee teaches setting a first transmission delay for a first frequency band and a second transmission delay, that is different from the first transmission delay, for a second frequency band to accommodate Lee: Figs. 11-12, [0102]-[0114], when M-RA and S-RA coexists, S-RA is delayed; hence M-RA delay is zero and S-RA is delayed, i.e. different delay in macro cell/MeNB and small cell SeNB, the cells may have different bandwidths, see [0055]).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Uchino et al (US 2017/0188393 A1) in further view of Loehr et al (US 2019/0191464 A1). 

Regarding claims 8 and 20, Zhou in view of Uchino does not explicitly disclose but Loehr teaches delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability; and 0097-088733193496 wherein transmitting the physical random access channel transmission comprises: transmitting the physical random access channel transmission in the second physical random access channel transmission occasion (Loehr: [0054]-[0055], delaying PRACH transmission to the next PRACH occasion due to power amplifier power constraint).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Uchino by delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478